Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action is in response to the application filed on 11/25/2019.  
The information disclosure statement/s (IDS/s) submitted on 02/07/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  
The drawings filed on 11/25/2019 are acceptable.
Claims 1-10 are pending and have been examined.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) and 102( a)(2) as being 
anticipated by Suchy et al. (U.S. 2019/0154520 A1).

In re to claim 1, Suchy et al. disclose an overvoltage protection device (i.e. fig. 4, see p. [0019]), comprising: input terminals (i.e. 1/3); output terminals (i.e. 2/4) at least two overvoltage protection elements (i.e. 6) configured to form staggered protection levels; and at least one longitudinal element (i.e. 8) configured to electrically connect an input terminal (i.e. 1/3) and an output terminal (i.e. 2/4) to conduct an operating current, wherein, in order to form a first protection level, a first overvoltage protection device is connected to two input terminals (i.e. 1/3) on an input side upstream of the at least one longitudinal element (i.e. upper 8), and, in order to form a second protection level, a second overvoltage protection element is connected to two output terminals (i.e. 2/4) on an output side and downstream of the at least one longitudinal element (i.e. upper 8), the at least one longitudinal element being configured to influence a response of the at least two overvoltage protection elements in case of an overvoltage (i.e. see ps. [0024-0028]), and wherein the at least one longitudinal element is provided with a thermal overload protection device (i.e. 7, fig. 3) configured to reduce a possible current flow through the at least one longitudinal element when a triggering temperature is reached (i.e. see p. [0021]).  
In re to claim 2, Suchy et al. disclose the overvoltage protection device (i.e. fig. 4, see p. [0019]) according to claim 1, wherein the thermal overload protection device (i.e. 7, fig. 3) is configured to bridge the at least one longitudinal element when a triggering temperature is reached and/or to interrupt the current flow to the at least one longitudinal element (i.e. see p. [0021]).  
In re to claims 3 & 5, Suchy et al. disclose the overvoltage protection device (i.e. fig. 4, see p. [0019]) according to claim 1, wherein the thermal overload protection device (i.e. 7, fig. 3) comprises a contact element and, when a triggering temperature is reached, is configured to effect a movement of the contact element, by which the at least one longitudinal element is bridged and/or the current flow to the at least one longitudinal element is interrupted (i.e. see p. 
In re to claim 4, Suchy et al. disclose the overvoltage protection device (i.e. fig. 4, see p. [0019]) according to claim 1, wherein the at least one longitudinal element is electrically connected to conductor paths of a conductor path support via Page 15 of 17Attorney Docket No. 817335 (Client Ref. P-2017-0549 DE/US)terminals (i.e. 1/3 and 2/4), the thermal overload protection device (i.e. 7, fig. 3) has a contact element, and, when a triggering temperature is reached, a movement of the contact element is effected, by which the conductor paths are electrically connected to the two terminals via the contact element (i.e. see p. [0005]).  
In re to claim 6, Suchy et al. disclose the overvoltage protection device (i.e. fig. 4, see p. [0019]) according to claim 3, wherein the contact element is connected to the at least one longitudinal element (i.e. 6) via a thermosensitive connection (i.e. 10), and a disconnection of the thermosensitive connection causes a movement of the contact element (i.e. see the Abstract and ps. [0005, 0025-0026]).  
In re to claim 7, Suchy et al. disclose the overvoltage protection device (i.e. fig. 4, see p. [0019]) according to claim 1, wherein the thermal overload protection device (i.e. 7, fig. 3) is configured to permanently or temporarily bridge the at least one longitudinal element when a triggering temperature is reached and/or to interrupt the current flow to the at least one longitudinal element (i.e. see ps. 0023-0024]).  
In re to claim 9, Suchy et al. disclose the overvoltage protection device (i.e. fig. 4, see p. [0019]) according to claim 1, wherein the at least one longitudinal element comprises a plurality of longitudinal elements (i.e. 6, see fig. 4), each of which is equipped with a respective thermal overload protection device (i.e. see ps. 0023-0027]).  
.  
In re to claim 10, Suchy et al. disclose the overvoltage protection device (i.e. fig. 4, see p. [0019]) according to claim 1, wherein at least one overvoltage protection element is provided with a thermal overload protection device (i.e. 7, fig. 3) configured to bridge the overvoltage protection element when a triggering temperature is reached and/or to interrupt a current flow to the overvoltage protection element (i.e. see ps. 0023-0027]).  .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 
rejections set forth in this Office action:
 (a)  A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Suchy et al. 
 (U.S. 2019/0154520 A1) in view of Hrnicko et al. (U.S. 9,443,683 B2).  

In re to claim 8, Suchy et al. disclose the overvoltage protection device (i.e. fig. 4, see p. [0019]) according to claim 3.  Except, Suchy et al. fail to explicitly disclose that wherein the contact element at least partially comprises a shape memory material.  Whereas, Hrnicko et al. teach that the contact element at least partially comprises a shape memory material (i.e. see col. 7, lines52-58).  Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was filed to have modified the overvoltage protection device of Suchy et al. by incorporating a shape memory material for enhancing the overheating of the device as taught by Hrnicko et al.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the
 above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEMANE MEHARI whose telephone number is (571)270-7603.  The examiner can normally be reached on M-F 9AM TO 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/YEMANE MEHARI/Primary Examiner, Art Unit 2839